It gives me great
pleasure to congratulate Mr. Holkeri on his assumption
of the presidency of the General Assembly at its fifty-
fifth session. I am confident that under his most able
guidance we will make substantive progress in our
deliberations. I also pay tribute to his predecessor,
Mr. Theo-Ben Gurirab, the esteemed Foreign Minister
of Namibia, for the skilful manner in which he guided
our work during a busy year.
I also take this opportunity to commend the
Secretary-General, Mr. Kofi Annan, for his report on
the work of the Organization. I also take this occasion
to welcome the new Member, Tuvalu, to our midst.
The fifty-fifth session opened with the historic
Millennium Summit and the adoption of a visionary
Declaration offering the cardinal principles that should
govern relations among nations. It charted a course
that, if followed, will ensure durable peace and security
as well as common progress and prosperity for all
humanity. It, hopefully, began a new chapter in the
history of the United Nations. Undeniably, expectations
are raised that the Organization will overcome the
pervasive and interrelated obstacles to peace and
development, while strongly reaffirming and
preserving the purposes and principles of the United
Nations Charter. We know that these goals can be
achieved, but it is crucial that Member States, civil
society, international organizations and the private
sector cooperate and work together for that purpose.
These efforts must be supported by the
empowerment of the Organization, entailing more than
charting a new structure and new mechanisms, or
providing additional resources. It demands a
willingness to provide genuine authority and
legitimacy to the United Nations by setting new norms
and agendas as needed. It also urgently calls for reform
of the Security Council. New prospects for that effort
may have emerged in the joint statement of the Heads


of State or Government of the permanent members of
the Council on 7 September. In that statement they
pledged to foster a more transparent and broadly
representative Council to enhance its effectiveness for
peace and security.
One major issue confronting us is the lack of
progress on the elimination of nuclear weapons. We are
even more concerned to see a new rationalization for
their continued use, coupled with repeated assertions of
their legitimacy and necessity, and to see the danger of
the deployment of anti-ballistic missile defence
systems. This lack of progress increases the prospects
of a new nuclear arms race which will threaten the
existing arms control agreements and the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT). Ridding
the world of the dangers posed by nuclear weapons,
pending their total abolition, is the greatest challenge
of our time.
In contributing to peace and security, Indonesia
has since 1957 actively participated in and contributed
to the various peacekeeping operations of the United
Nations. In anticipating the new and emerging
problems identified by the Secretary-General and, in
particular, the report (A/55/305) of the Brahimi panel,
we are in the process of responding to the new
requirements with a view to bolstering the numbers,
quality and effectiveness of our participation in future
United Nations missions.
Armed conflict and tensions persist in many parts
of the world. In the Middle East we must continue to
focus our attention on the core of the conflict, namely,
the legitimate struggle of the Palestinian people to
secure their inalienable rights to self-determination and
sovereign statehood in their own homeland, with
Jerusalem as its capital. In this context, my delegation
commends the Palestinian leaders for their
statesmanlike approach. They have demonstrated their
commitment to peace through the decision to share the
city of Jerusalem, while remaining committed to their
national rights, in order to reach a compromise. Hence,
it behoves Israel to make a similar compromise so that
a final settlement can be achieved. The withdrawal of
Israel last June from southern Lebanon, following more
than two decades of occupation, has finally restored the
territorial integrity and sovereignty of Lebanon within
its internationally recognized boundaries. My
delegation also hopes for a resumption of the Israeli-
Syrian peace talks, based on the Madrid peace formula.
In various regions of the world, however, we see
many positive developments which reflect a new spirit
of cooperation and compromise. These are exemplified
by, among other things, the summit meeting of the two
leaders of North and South Korea, the formation of a
new Government in Somalia, and the ceasefire
agreement between Eritrea and Ethiopia. It is my
delegation's expectation that the same spirit of
cooperation and compromise will prevail in easing the
impact of sanctions on the people of Iraq. It is also an
imperative on humanitarian grounds to address the
issue of missing persons of the parties concerned
during the Gulf war.
In the afterglow of the Millennium Summit and
the first South Summit, which took place in August in
Havana, there was a distinct sense of optimism that the
enormous power and promise of globalization and the
information revolution could be harnessed in the
service of development and in combating poverty. In
this regard, the declarations and programmes of action
provide us with an excellent blueprint for charting the
path ahead. Today, particularly in the developing
countries, millions remain untouched by the benefits of
globalization and the information revolution and, being
bypassed and marginalized, can greatly provoke
instability. Thus, rather than enjoying generalized
peace and prosperity, the world at the turn of the
century continues to be disfigured by ruthless conflicts,
wrenching poverty, blatant inequalities and problems
including hunger, illiteracy and disease. While
declarations and programmes of action are of critical
importance for changing this reality, their
implementation is the key. I am convinced that there
can be no alternative to productive dialogue to achieve
this aim; such dialogue must be based on mutual
interests and benefits, shared responsibility and
genuine partnership.
One of the core issues of development on which
globalization has had a great impact and which requires
such dialogue is that of financing for development, an
issue that has assumed immense importance in the new
global economy. While enormous financial flows have
characterized the global financial system, the basic
problem for the majority of developing countries is that
they are not in a position to benefit from such flows
and must instead depend on official development
assistance, which has sharply declined. Hence the
importance of the forthcoming international high-level
12

event on financing for development that is to be held in
2001.
Another area in which globalization has had a
great impact, one closely associated with financing for
development, is the issue of the indebtedness of the
developing countries which often seriously undermines
their development efforts, particularly in this era of
globalization. Regrettably, the numerous debt strategies
and initiatives employed over the years have failed to
resolve this problem.
Equally important in this age of information is the
need to harness the potential of the information and
communication technologies in the service of
development. Progress was made in placing this critical
issue on the agenda of the United Nations when for the
first time the high-level segment of the Economic and
Social Council this year considered information and
communication technologies (ICT) for development as
its major theme. The outcome, particularly the
ministerial declaration, underlined the critical
importance of unlocking the vast potential of
information and communication technologies for all
humanity.
More than ever before, due largely to
globalization, we must strive for sustainable
development as set out in Agenda 21, adopted in Rio
de Janeiro in 1992. The outcome of that Conference
committed the international community to meet the
economic needs of the present generation without
compromising the ability of the planet to provide for
the needs of future generations. But almost a decade
later, with the exception of a number of conventions
that have been enacted, relatively little has been
achieved in fully implementing Agenda 21, known as
Rio+10. It is therefore important that we seriously
prepare for the ten-year review of its implementation.
In doing so we should be able to generate the highest
political commitment to help to ensure the full
implementation of the Agenda. In this regard, I am
pleased to inform the Assembly that Indonesia's offer
to host Rio+10 has been strongly supported by the
Ministerial Conference on Environment and
Development of Asia and the Pacific.
Only a short time ago the five-year reviews were
held on the Copenhagen conference on social
development and the Beijing conference on women.
From those two special sessions we learned valuable
lessons. We learned that for many people social
development remains an elusive goal and that only
through gender equality and women's empowerment
can true prosperity be achieved.
Clearly the time has come to move beyond
rhetoric and fully implement the commitments of the
various international conferences of the 1990s. We
must also work towards eradicating ethnic and racial
discrimination, religious intolerance and xenophobia,
which threaten to undermine all progress — political,
economic and social. The forthcoming World
Conference against Racism in 2001 therefore presents
an opportunity that must be seized.
We are committed to ensuring that humanitarian
assistance is available wherever and whenever needed
throughout the world. The plight of refugees and
displaced persons must continue to hold a prominent
position on the global agenda, with each nation
meeting its responsibilities to render aid and assistance
in times of natural disaster, civil conflict or other
emergency situations.
We must work also to ensure the integrity of
humanitarian missions. The murder of staff of the
Office of the United Nations High Commissioner for
Refugees (UNHCR) in Atambua, West Timor, has
shocked and saddened the world, and nowhere more
than Indonesia. That humanitarian workers should
become victims in the performance of their work is
unacceptable. Let me be clear in stating that this crime
should not go unpunished. The necessary measures
must be taken to ensure that such a heinous crime is
never again repeated. This tragedy should not,
however, result in a withdrawal of humanitarian
assistance, thus compounding the loss. We should work
together to resolve any and all obstacles to the safe
delivery of humanitarian assistance.
International cooperation in the millennium is
unavoidable and indispensable. The quality, extent and
timeliness of such cooperation will make the difference
between despair and progress. In this setting, the
significance of the United Nations should be evident
and accepted. Preserving the role of the Organization
requires the participation of all Member States, large
and small. Beyond declarations, it is time to translate
our ideas into action. Achievement is required in the
twenty-first century. That was the message of the
Millennium Summit.







